                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5   MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com

                     10      Attorneys for Creditors
                     11      DALE GARDNER and
                             MELISSA GARDNER
                     12
                     13                                   UNITED STATES BANKRUPTCY COURT
                     14                                   NORTHERN DISTRICT OF CALIFORNIA
                     15                                               SAN JOSE DIVISION
                     16
                             In re                                                  BK Case No.: 20-50469-SLJ
                     17
                     18      MORDECHAI KOKA,                                        Chapter 11

                     19                                                             REPLY IN SUPPORT OF OBJECTION
                                              Debtor.                               TO DESIGNATION UNDER SUB-
                     20
                                                                                    CHAPTER V PURSUANT TO FEDERAL
                     21                                                             RULE OF BANKRUPTCY PROCEDURE
                                                                                    1020(B), AND IN THE ALTERNATIVE,
                     22                                                             MOTION TO: (1) REMOVE DEBTOR IN
                                                                                    POSSESSION PURSUANT TO 11 U.S.C. §
                     23
                                                                                    1185; (2) CONVERT CASE TO CHAPTER
                     24                                                             7 PURSUANT TO 11 U.S.C. § 1112(B)

                     25                                                             Date:            June 22, 2021
                     26                                                             Time:            2:00 p.m.
                                                                                    Location:        Telephonic / Videoconference
                     27                                                             Judge:           Honorable Stephen L. Johnson
                     28

                             BK CASE NO. 20-50469-SLJ
                                                                                 -0-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 1 of
                                                                                                         20:15:27
                                                                         16
                         1           Creditors Dale Gardener and Melissa Gardner (“Creditors”) hereby submit this reply
                         2   (the “Reply”) in support of the Objection to Designation Under Sub-Chapter V Pursuant to
                         3   Federal Rule of Bankruptcy Procedure 1020(B), and in the Alternative, Motion to: (1) Remove
                         4   Debtor in Possession Pursuant to 11 U.S.C. § 1185; (2) Convert Case to Chapter 7 Pursuant to
                         5   11 U.S.C. § 1112(B) (the “Objection”) [Dkt. No. 143] filed in the above-captioned matter.
                         6           This Reply is based upon the supporting Memorandum of Points and Authorities set forth
                         7   below, the supporting supplemental declaration of counsel Brent D. Meyer (“Counsel Supp.
                         8   Decl.”) and all exhibits attached thereto, the supporting declaration of Melissa Gardner
                         9   (“Gardner Decl.”), all other pleadings on file herein, and such other and further arguments and
                     10      authority as may be presented at the hearing.
                     11      I.      SUPPLEMENTAL FACTUAL BACKGROUND
                     12              On June 1, 2021, at the First Meeting of Creditors required by 11 U.S.C. § 341(a), debtor
                     13      Mordechai Koka (“Debtor”) provided the following testimony (under penalty of perjury), which
                     14      provides additional cause to grant the relief requested by Creditors in the Objection:
                     15                  •    Debtor has been receiving unemployment benefits since the Petition Date, but
                                              has failed to report this income on his Monthly Operating Reports (10:24 – 11:2)
                     16
                                         •    Debtor has a bank account at Bank of America, N.A. where his unemployment
                     17                       benefits are deposited, but has failed to report this bank account and the
                                              corresponding expenses on his Monthly Operating Reports (10:24 – 11:2)
                     18
                                         •    Debtor admitted that funds ($135,000) from Green Bay Builders Inc. were
                     19                       utilized as the source of the down payment to purchase the Napa Property (43:9)
                     20                  •    Debtor did not “move out” of the Lafayette Property and begin residing in the
                                              Sunnyvale Property until “early 2020” which is significantly later that previously
                     21
                                              disclosed in his schedules (28:2-4; 46:18-19)
                     22                  •    Debtor has no anticipation of selling the Lafayette Property (51:11 – 51:13)
                     23                  •    Debtor has not received any offers to purchase the Alameda Property although it
                                              has been listed for sale for over 3 months in an extremely competitive housing
                     24
                                              market (38:13-14)
                     25                  •    Debtor’s two adult children have lived in ADUs on the Lafayette Property since
                     26                       prior to the Petition Date, are both gainfully employed, and neither of the children
                                              have paid any rent or other expenses for use of the Lafayette Property, although
                     27                       the estimated rental value is $3,500 / month (22:20 – 23:12; 45:17-19)
                     28      See Counsel Supp. Decl. ¶ 3, Exh. A.

                             BK CASE NO. 20-50469-SLJ
                                                                                 -1-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 2 of
                                                                                                         20:15:27
                                                                         16
                         1   II.     LEGAL ARGUMENT
                         2           A.       Debtor is Not Eligible to Proceed Under Sub-Chapter V
                         3           In the Opposition, Debtor provides various legal arguments in an effort to demonstrate
                         4   eligibility for this Bankruptcy Case to proceed under Sub-Chapter V. However, as set forth in
                         5   detail in Section II.A of the Objection, and for the reasons set forth below, at this time, Debtor is
                         6   not eligible to proceed under Sub-Chapter V.
                         7                    i.        Debtor’s Noncontingent Liquidated Debt Exceeds $2,725,625
                         8           In the Opposition, Debtor admits that the statutory debt limit for Sub-Chapter V
                         9   applicable to this Bankruptcy Case is $2,725,625 and acknowledges that the increased debt limit
                     10      ($7,500,000) set forth in the CARES Act is not applicable. See Dkt. No. 164, 9:20 – 9:24.
                     11      Despite this admission, Debtor engages in an extremely convoluted and improper legal analysis
                     12      in an attempt to demonstrate and justify eligibility.
                     13              First, in the original schedules filed in this case, Debtor admits that he is ineligible for
                     14      Sub-Chapter V because the scheduled noncontingent liquidated secured and unsecured debts are
                     15      listed in the aggregate amount of $2,740,860.50. See Dkt. No. 27 (Schedule D: Total Secured
                     16      Debt: $2,463,061.00; Schedule E/F: Total Priority Debt: $7,645.00); Dkt. No. 98 (Schedule E/F:
                     17      Total Unsecured Debt: $270,154.50).
                     18              In a convenient and bad-faith attempt to justify eligibility, in conjunction with filing the
                     19      Opposition, Debtor filed Amended Schedule E/F which merely asserted that certain claims (such
                     20      as the Gardners’ claim) were contingent and/or unliquidated. See Dkt. No. 162. However, since
                     21      these amended schedules were filed without support under applicable law for re-classification of
                     22      these claims, the Court should summarily reject these bad-faith amendments in determining
                     23      eligibility for Sub-Chapter V and look beyond the schedules at the actual claims against the
                     24      estate based on the standard set forth in In re Scovis, 249 F.3d 975 (9th Cir. 2001).
                     25              Second, to the extent that this Court authorizes Debtor to file improper amendments to
                     26      Schedule E/F solely for the purpose of improperly manufacturing eligibility, Debtor is still
                     27      ineligible to proceed under Sub-Chapter V based on the following:
                     28              In the Opposition, Debtor admits that the following are non-contingent and liquidated

                             BK CASE NO. 20-50469-SLJ
                                                                                 -2-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 3 of
                                                                                                         20:15:27
                                                                         16
                         1   claims that should be included in the calculation of eligibility for Sub-Chapter V:
                         2
                                                         Creditor                                Scheduled Amount
                         3
                                      Deutsche Bank                                                         $       822,770.00
                         4            CitiBank (West), FSB                                                  $       150,000.00
                         5            HSBC Bank USA, N.A.                                                   $       962,291.00
                                      FCI Lending Services                                                  $    528,000.00
                         6            Citi Visa                                                             $      4,490.00
                         7            Credit Collection                                                     $        193.00
                                      TOTAL                                                                 $ 2,467,674.00
                         8
                         9           Second, in Response to the Objection to Request for Transfer of Post-Petition Retainer
                     10      to the Fuller Law Firm, P.C., and for the very first time, Debtor also admits that he personally
                     11      received two loans immediately prior to the Petition Date, which have never been disclosed in
                     12      any schedules filed in the Bankruptcy Case, including Amended Schedule E/F [Dkt. No. 162],
                     13      and was filed six days after the Response. See Dkt. No. 155. Specifically, Debtor admits the
                     14      existence of the following claims, which should be included in the eligibility calculation:
                     15
                                                         Creditor                                Scheduled Amount
                     16
                                      Miguel Trujillo                                                       $      121,018.74
                     17               Rahe Haviv                                                            $      124,974.00
                                      TOTAL                                                                 $     245,992.74
                     18
                     19              Third, on July 3, 2020, Debtor’s former counsel (Arasto Farsad) actually filed a Proof of
                     20      Claim on behalf of Mai T. Hoang in the unsecured amount of $18,125. See Claim No. 6-1.
                     21      Remarkably, however, Debtor failed and refused to include this undisputed claim of Mai T.
                     22      Hoang on Amended Schedule E/F filed in opposition to the Objection. See Dkt. No. 162.
                     23      However, for eligibility purposes, given that Debtor actually filed the claim on behalf of Mai T.
                     24      Hoang, it is axiomatic that this claim is not disputed and should be included for eligibility:
                     25
                     26                                  Creditor                                Scheduled Amount

                                      Mai T. Hoang                                                            $      18,125.00
                     27
                                      TOTAL                                                                   $     18,125.00
                     28

                             BK CASE NO. 20-50469-SLJ
                                                                                 -3-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 4 of
                                                                                                         20:15:27
                                                                         16
                         1           Based on the foregoing, and based on the claims that Debtor now (after amendments)
                         2   actually admits and acknowledges are non-contingent and liquidated, Debtor is ineligible to
                         3   proceed under Sub-Chapter V, as the aggregate amount of these claims are $2,731,791.74
                         4   ($2,467,674.00 + $245,992.74 + $18,125.00) are greater than $2,725,625.
                         5           Nevertheless, when taking into account the claims of the victims, in which Debtor has
                         6   personally liability irrespective (and not derivative) of the liability of Green Bay Builders Inc.,
                         7   Debtor has aggregate non-contingent liquidated debt well in excess of $2,725,625.
                         8           Fourth, it is extremely important to identify the correct legal standard for non-contingent
                         9   debt and liquidated debt, as in the Opposition, Debtor does not correctly identify the applicable
                     10      standards in the Ninth Circuit.
                     11                       Contingent. “A debt is noncontingent if all events giving rise to liability occurred
                     12      prior to the filing of the bankruptcy petition.” In re Fostvedt, 823 F.2d 305, 306 (9th Cir. 1987).
                     13                       Personal Liability of Debtor. Under California law, “directors are jointly liable
                     14      with the corporation and may be joined as defendants if they personally directed or participated
                     15      in the tortious conduct” [and] “[d]irectors are liable to third persons injured by their own
                     16      tortious conduct regardless of whether they acted on behalf of the corporation and regardless of
                     17      whether the corporation is also liable.” Frances T. v. Vill. Green Owners Assn., 42 Cal. 3d 490,
                     18      503-05 (1986) (emphasis added). Further, “[t]his liability does not depend on the same grounds
                     19      as “piercing the corporate veil,” on account of inadequate capitalization for instance, but rather
                     20      on the officer or director’s personal participation or specific authorization of the tortious act.” Id.
                     21              Here, all acts that gave rise to liability occurred well before the petition date (March 10,
                     22      2020), and Debtor is personally liable for all tortious conduct that he personally participated in,
                     23      including violation of California Business & Professions Code § 7161(b), which the Contractor’s
                     24      State Licensing Board (CSLB) specifically found was violated after an investigation, and
                     25      California Penal Code § 484b, which the Office of the District Attorney for Santa Clara County
                     26      specifically charged Debtor with violating. See Counsel Decl. ¶¶ 3-4, Exhs. A-B. As such,
                     27      Debtor’s liability to the victims (including the Gardners, the Hannas, and the Morgans) is non-
                     28      contingent, because all events giving rise to liability occurred before the Petition Date, and

                             BK CASE NO. 20-50469-SLJ
                                                                                 -4-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 5 of
                                                                                                         20:15:27
                                                                         16
                         1   because Debtor personally engaged in the actual tortious conduct in obtaining funds through
                         2   misrepresentation, coercion, concealment, fraud, and financial elder abuse.
                         3                    Liquidated. “[A] debt is liquidated if the amount of the debt is readily
                         4   ascertainable.” In re Slack, 187 F.3d 1070, 1074 (9th Cir. 1999). Further, “[s]o long as a debt is
                         5   subject to ready determination and precision in computation of the amount due, then it is
                         6   considered liquidated and included for eligibility purposes under § 109(e), regardless of any
                         7   dispute.” Id. at 1075.
                         8           A stipulation with a debtor “established the precise amount of [creditor’s] claim under the
                         9   ‘readily determinable’ standard.” In re Slack, 187 F.3d at 1075. Further, “[w]hen both parties
                     10      stipulate that a debt exceeds the statutory limit, it is simply immaterial for purposes of § 109(e)
                     11      that they disagree on the precise amount.” In re Geary, 55 F. App’x 806, 808 (9th Cir. 2003);
                     12      see also In re Fostvedt, 823 F.2d 305, 306 (9th Cir. 1987) (“regardless of the possibility that
                     13      [debtor’s] co-obligors would eventually pay some or all of the debt … [w]e therefore conclude
                     14      that [the] debt was liquidated for purposes of section 109(e)”).
                     15              Here, Debtor entered into stipulations with both the Gardners and the Hannas regarding
                     16      the allowed amount of their claims for purposes of the Bankruptcy Case, and as such, these
                     17      claims are liquidated under applicable Ninth Circuit precedent as follows:
                     18
                                                         Creditor                                Stipulated Amount
                     19
                                      Dale Gardner and Melissa Gardner                                       $ 1,335,810.91
                     20               Jeff Hanna and Amalia Hanna                                            $     84,941.50
                                      TOTAL                                                                  $ 1,420,752.41
                     21
                     22      See Dkt. Nos. 82, 90.
                     23              As set forth in Geary and Fostvedt, the fact that Debtor may disagree on the precise claim
                     24      amount is immaterial, as a stipulation between a debtor and a creditor renders the claim
                     25      liquidated for purposes of eligibility. See Geary, 55 F. App’x at 808; Fostvedt, 823 F.2d at 306.
                     26              As such, at a minimum, the claims of the Gardners and Hannas are non-contingent and
                     27      liquidated, and both claims must be included in the eligibility calculation for Sub-Chapter V in
                     28      the aggregate amount of $1,420,752.41.

                             BK CASE NO. 20-50469-SLJ
                                                                                 -5-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 6 of
                                                                                                         20:15:27
                                                                         16
                         1           Based on the forgoing, at a minimum, the aggregate non-contingent liquidated debt for
                         2   which Debtor is personally liable as of the Petition Date (March 10, 2020) was as follows:
                         3
                                                         Creditor                                 Eligibility Amount
                         4
                                      Deutsche Bank                                                         $       822,770.00
                         5            CitiBank (West), FSB                                                  $       150,000.00
                         6            HSBC Bank USA, N.A.                                                   $       962,291.00
                                      FCI Lending Services                                                  $    528,000.00
                         7            Citi Visa                                                             $      4,490.00
                         8            Credit Collection                                                     $        193.00
                                      Miguel Trujillo                                                       $    121,018.74
                         9            Rahe Haviv                                                            $    124,974.00
                                      Mai T. Hoang                                                          $     18,125.00
                     10
                                      Dale Gardner and Melissa Gardner                                      $  1,335,810.91
                     11               Jeff Hanna and Amalia Hanna                                           $     84,941.50
                                      TOTAL                                                                 $ 4,152,544.15
                     12
                     13              As such, Debtor is not eligible to proceed under Sub-Chapter V in this Bankruptcy
                     14      Case because the aggregate amount of the above-referenced non-contingent liquidated claims is
                     15      $4,152,544.15, which is significantly greater than the statutory maximum amount of $2,725,625
                     16      applicable to this case pursuant to section 1182(1)(A).
                     17              Finally, although applicable Ninth Circuit precedent mandates that the claims of the
                     18      Gardners and the Hannas must be calculated in the full stipulated amount for purposes of
                     19      eligibility, at an absolute minimum, these two claims are non-contingent and liquidated in the
                     20      actual amount of money that Debtor personally and improperly obtained through
                     21      misrepresentation, coercion, concealment, fraud, and financial elder abuse, as follows:
                     22
                                                         Creditor                                Stipulated Amount
                     23
                                      Dale Gardner and Melissa Gardner                                          $ 256,978.15
                     24               Jeff Hanna and Amalia Hanna                                               $   80,000.00
                     25               TOTAL                                                                     $ 336,978.15

                     26      See Dkt. Nos. 83-2 ¶ 2; Gardner Decl. (filed concurrently herewith).
                     27              As such, under any circumstance, including allowance of the claims of the Gardners and
                     28      Hannas at the bad-faith scheduled amount of $80,000, Debtor is not eligible for Sub-Chapter V.

                             BK CASE NO. 20-50469-SLJ
                                                                                 -6-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 7 of
                                                                                                         20:15:27
                                                                         16
                         1                    ii.       Less than 50% of the Debts Did Not Arise from Business Activity
                         2           As set forth in the Objection, it is not entirely clear regarding the actual “commercial or
                         3   business activity” of Debtor, as Debtor’s actual answer consistently changes, but in the Proposed
                         4   Sub-Chapter V Plan, for the first time, Debtor provides the following explanation of his
                         5   purported “commercial or business activity”:
                         6
                         7
                         8
                         9   See Dkt. No. 138, p. 3.
                     10              In the Opposition, Debtor takes the position that the Napa Property is “business debt,”
                     11      although Debtor never rented out this property given its inhabitable condition, and that the
                     12      Layfette Property is “undetermined,” although Debtor asserts this property is his domicile and
                     13      claimed a homestead exemption in this property. See Dkt. No. 164, p. 15-16.
                     14              Given that Debtor does not even know what “business” he actually personally operates,
                     15      as Green Bay Builders Inc. is a separate and distinct entity and business from Debtor, the Court
                     16      should summarily reject all efforts by Debtor to conveniently re-classify personal obligations as
                     17      “business” debts that are unrelated to Debtor’s stated business “of operating rental properties.”
                     18      Specifically, only the Alameda Property has generated any rental income since the Petition Date,
                     19      or from the period of 2012 until the Petition Date (March 10, 2020), and debts related solely to
                     20      the Alameda Property should be considered “business” debts for purposes of eligibility.
                     21              As such, when the claim ($822,770) of Deutsche Bank secured by the Alameda Property
                     22      is removed from the calculation, the following claims are considered in the calculation of debts
                     23      that did not arise from “commercial or business activity”:
                     24
                     25                                   Creditor                                Eligibility Amount

                     26               CitiBank (West), FSB                                                  $       150,000.00
                                      HSBC Bank USA, N.A.                                                   $       962,291.00
                     27               FCI Lending Services                                                  $       528,000.00
                     28               Citi Visa                                                             $         4,490.00


                             BK CASE NO. 20-50469-SLJ
                                                                                 -7-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 8 of
                                                                                                         20:15:27
                                                                         16
                                      Credit Collection                                                     $        193.00
                         1
                                      Miguel Trujillo                                                       $    121,018.74
                         2            Rahe Haviv                                                            $    124,974.00
                                      Mai T. Hoang                                                          $     18,125.00
                         3
                                      Dale Gardner and Melissa Gardner                                      $  1,335,810.91
                         4            Jeff Hanna and Amalia Hanna                                           $     84,941.50
                                      TOTAL                                                                 $ 3,329,774.15
                         5
                         6           Based on the foregoing, since only 19.81% ($822,770 / $4,152,544.15) of the debt in this

                         7   Bankruptcy Case arose from Debtor’s “commercial or business activity” of operating rental
                         8   properties, Debtor is not eligible to proceed under Sub-Chapter V.

                         9                    iii.      Debtor Cannot Extend the Deadline to File Creditors Chapter 11 Plan
                     10              As set forth in detail in the Objection, section 1189(b), provides that “[t]he debtor shall
                     11      file a plan not later than 90 days after the order for relief under this chapter, except that the

                     12      court may extend the period if the need for the extension is attributable to circumstances for
                     13      which the debtor should not justly be held accountable.” 11 U.S.C. § 1189(b) (emphasis added).
                     14              As recognized by courts that have addressed the issue, the “justly accountable” standard
                     15      in section 1189(b) is “clearly a higher standard than the mere ‘for cause’ standard set forth in ...

                     16      Rule 9006(b) (governing extensions of time generally) and ... section 1121(d)(1) (governing
                     17      extensions of a non-subchapter V debtor’s exclusive period to file a Chapter 11 plan).” In re
                     18      Seven Stars on the Hudson Corp., 618 B.R. 333, 344 (Bankr. S.D. Fla. 2020).
                     19              In the Opposition, Debtor does not provide any explanation or justification regarding his
                     20      failure to timely redesignate the Bankruptcy Case under Sub-Chapter V, but instead, proceed in

                     21      regular Chapter 11 for over 14 months, could ever satisfy the heightened “justly accountable”
                     22      standard set forth in section 1189(b). See Dkt. No. 164, p. 16-17.
                     23              Rather, Debtor relies on a single case (In re Wetter, 2020 Bankr. LEXIS 2860) for the
                     24      proposition that “Debtor cannot miss a deadline on a deadline that is not yet set. See Dkt. No.
                     25      164, 17:3-4. As set forth in the detail in the Objection, Creditor is only aware of two instances

                     26      when courts have excused compliance from the strict deadlines set for in section 1189(b) on
                     27      belated designation of a pending case to Sub-Chapter V. See In re Ventura, 615 B.R. 1, 15
                     28      (Bankr. E.D.N.Y. 2020) (SBRA enacted after the petition date); In re Twin Pines, LLC, 2020

                             BK CASE NO. 20-50469-SLJ
                                                                                 -8-
MEYER LAW GROUP LLP
                             REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639       BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                  Case:      PURSUANT TO 11Doc#
                             20-50469       U.S.C. §167
                                                     1185; (2) Filed:
                                                               CONVERT CASE TO CHAPTER
                                                                      06/15/21         7 PURSUANT
                                                                                  Entered:        TO 11 U.S.C.
                                                                                             06/15/21          § 1112(B) Page 9 of
                                                                                                         20:15:27
                                                                         16
                         1   WL 5576957, at *3 (Bankr. D.N.M. 30, 2020) (SBRA enacted after the petition date); In re
                         2   Trepetin, 617 B.R. 841 (Bankr. D. Md. 2020) (originally filed as Chapter 7). Similarly, Wetter
                         3   was originally filed under Chapter 7 and subsequently converted to Sub-Chapter V.
                         4            “Where a debtor elects into Subchapter V after expiration of the statutory deadlines,
                         5   however, the debtor should justly be held accountable for those circumstances, because the
                         6   debtor created them. It was the debtor that made the decision to elect into Subchapter V after
                         7   expiration of these deadlines. No circumstances beyond the debtor’s control caused the debtor
                         8   to make that decision.” See Seven Stars, 618 B.R. at 346 (emphasis added).
                         9            Here, Debtor should be held accountable for his inaction, and the concerns raised in
                     10      Ventura and Twin Peaks are distinguishable and not present here.
                     11               First, Debtor filed the Bankruptcy Case on March 10, 2020, after the effective date of
                     12      SBRA (February 19, 2020), and at a minimum, Debtor (or his counsel) had knowledge of the
                     13      ability to proceed under Sub-Chapter V when this Bankruptcy Case was originally filed, but
                     14      declined to proceed thereunder. See Dkt. No. 1.
                     15               Second, Debtor voluntarily elected to proceed under Chapter 11 (and not any other
                     16      chapter of the Bankruptcy Code), and Debtor has been actively participating in this Chapter 11
                     17      Case since March 10, 2020 without any circumstances that impeded his ability to re-designate
                     18      this Bankruptcy Case under Sub-Chapter V prior to expiration of all applicable deadlines.
                     19               Under these circumstances, the plain reading of section 1189(b) precludes this Court
                     20      from extending the deadline (June 8, 2020) for Debtor to file and seek confirmation of Sub-
                     21      Chapter V Plan because there is no legitimate justification for which Debtor should not justly
                     22      be held accountable for failing to file a Sub-Chapter V Plan (or seeking an extension) before
                     23      expiration of the deadline. See 11 U.S.C. § 1189(b).
                     24               As such, even assuming argumentum that Debtor is eligible to proceed under Sub-
                     25      Chapter V with this Bankruptcy Case, the filing of Debtor’s Sub-Chapter V Plan (Dkt. No. 138)
                     26      on May 13, 2021 was not timely, and Debtor is not entitled to seek confirmation of that plan.
                     27                        iv.       Prudential Reasons Exist to Decline Sub-Chapter V Designation
                     28               As set forth in detail in the Objection, Debtor does not have an absolute right to re-

                              BK CASE NO. 20-50469-SLJ
                                                                                  -9-
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 10 of
                                                                                                         20:15:27
                                                                          16
                         1   destinate this Bankruptcy Case under Sub-Chapter V, as the Court must consider the bad-faith
                         2   conduct of Debtor and the corresponding prejudice to creditors and the estate.
                         3            In the Opposition, Debtor asserts “[b]y converting this case to a case under Subchapter V,
                         4   there is no prejudice to creditors […] Debtor has already filed his Subchapter V plan and the
                         5   plan, as it must, pays general unsecured creditors at least the liquidation value of the non-exempt
                         6   estate assets.” See Dkt. No. 164, 17:7 – 17:9.
                         7            However, Debtor’s argument misses the point. A cursory review of the proposed Sub-
                         8   Chapter V Plan demonstrates the lack of feasibility and corresponding bad faith: (1) Debtor is
                         9   required to earn employment income (which will be unlikely given the pending criminal
                     10      charges); (2) Debtor is required to obtain a hard-money loan to “cure” the substantial arrears (in
                     11      excess of $450,000) on the Lafayette Property although Debtor does not have any employment
                     12      income to qualify for the loan or maintain on-going payments; (3) the liquidation analysis used
                     13      to justify required payments includes significantly inflated capital gains calculations and cost of
                     14      sale, and a unreasonable low value for the Lafyette Property, which seeks to lower the amount
                     15      paid to general unsecured creditors by over $500,000; and (4) Debtor unlawfully renting un-
                     16      permitted ADUs on the Lafayette Property to his children to generate income. See Dkt. No. 138.
                     17               Further, as a “safety valve,” Debtor asserts that he will sell the Lafayette Property if he is
                     18      unable to obtain a loan to refinance and “cure” the substantial arrears. Defiantly, however, at the
                     19      First Meeting of Creditors, Debtor testified that he had no anticipation of selling the Lafayette
                     20      Property. See Counsel Decl. ¶ 3, Exh. A, 51:11-13.
                     21               Given that the Lafayette Property is Debtor’s asserted residence, given the inability of
                     22      Debtor to sell the Alameda Property, and given that Debtor testified that he has not anticipation
                     23      of selling the Lafayette Property, this “safety valve” in the proposed Sub-Chapter V Plan is
                     24      illusory and will not be used to satisfy Debtor’s obligations to pay general unsecured creditors.
                     25               Finally, for each of the reasons set forth in detail in the Objection, re-designation of the
                     26      Bankruptcy Case to Sub-Chapter V was done in bad faith to thwart implementation of Creditors’
                     27      Chapter 11 Plan of Reorganization, and the belated re-designation has and will cause significant
                     28      prejudice to creditors of the estate. See Dkt. No. 143, § III.A.iv.

                              BK CASE NO. 20-50469-SLJ
                                                                                  - 10 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 11 of
                                                                                                         20:15:27
                                                                          16
                         1            Based on the foregoing, the Court should deny Debtor’s request to amended his
                         2   Voluntary Petition pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and deny Debtor’s
                         3   designation to proceed under Sub-Chapter V pursuant to Federal Rule of Bankruptcy Procedure
                         4   1020(b) because Debtor is not eligible to proceed under Sub-Chapter V pursuant to section
                         5   1182(1)(A), because Debtor cannot timely file a Sub-Chapter V Plan as the deadline expired on
                         6   June 8, 2020 and Debtor cannot extend this deadline pursuant to section 1189(b), and because
                         7   conversion to Sub-Chapter V more than 14 months after the Petition Date (March 10, 2020) was
                         8   done in bad-faith and is highly prejudicial to creditors of the estate.
                         9            B.       “Cause” Demonstrating Removal of Debtor or Conversion to Chapter 7
                     10               Remarkably, although Creditors identified numerous and significant issues related to
                     11      Debtor’s fitness to remain in possession of the estate, in the Opposition, Debtor failed to address
                     12      any of these concerns, and dedicated a single sentence to the issue asserting that “Debtor has
                     13      demonstrated good faith throughout this case and has always sought to maximize the value of the
                     14      estate for creditors [and] [h]e should be left as Debtor in Possession.” Dkt. No. 164, 19:23-25.
                     15               Debtor’s absolute failure to respond to the serious allegations of fraud, gross
                     16      mismanagement, bad faith in preparation of schedules, and other serious misconduct in the
                     17      Bankruptcy Case is telling. Further, given that Debtor does not provide any opposition or
                     18      defense to Creditors’ request to remove Debtor from possession of the estate or convert this
                     19      Bankruptcy Case to Chapter 7 constitutes waiver of all arguments and is a tactic admission that
                     20      this additional (and alternative relief) requested by Creditors is warranted and appropriate.
                     21               Although the standards set forth in section 1185(a) and 1112(b) are not identical, the
                     22      conduct of Debtor clearly demonstrates that there is ample “cause” to either remove Debtor from
                     23      possession of the estate and/or convert this case to Chapter 7. Specifically, below is a non-
                     24      exhaustive list of the fraud, gross mismanagement, bad faith preparation of schedules, and other
                     25      serious misconduct that has occurred:
                     26                    •   Fraud: In operating Green Bay Builders Inc., Debtor personally engaged in
                     27      tortious misconduct, including fraud and misrepresentation, in order to procure through
                     28      intimidation and coercion, unlawful deposits in excess of the statutory maximum ($1,000) for

                              BK CASE NO. 20-50469-SLJ
                                                                                  - 11 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 12 of
                                                                                                         20:15:27
                                                                          16
                         1   general contractors operating in California, including the following:
                         2                         o Contractor’s State License Board (CSLB): After an investigation, in
                         3   operating Green Bay Builders Inc., CSLB determined that Debtor violated, among other statutes,
                         4   California Business & Business Code § 7161(b), which provides that it is a misdemeanor to
                         5   engage in the following acts: “[m]aking any substantial misrepresentation in the procurement of
                         6   a contract for a home improvement or other work of improvement or making any false promise
                         7   of a character likely to influence, persuade, or induce any person to enter into the contract.”
                         8   Cal. Bus. & Prof. Code § 7161(b) (emphasis added); see also Counsel Decl. ¶ 3, Exh. A.
                         9                         o Criminal Charges. On April 1, 2021, the Office of the District Attorney
                     10      for Santa Clara County issued an arrest warrant for Debtor, and charges include, among others,
                     11      violation of California Penal Code § 484b, which provides “[a]ny person who receives money
                     12      for the purpose of obtaining or paying for services, labor, materials or equipment and willfully
                     13      fails to apply such money for such purpose by either willfully failing to complete the
                     14      improvements for which funds were provided or willfully failing to pay for services, labor,
                     15      materials or equipment provided incident to such construction, and wrongfully diverts the funds
                     16      to a use other than that for which the funds were received, shall be guilty of a public offense and
                     17      shall be punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment
                     18      in a county jail not exceeding one year …” Cal. Penal Code § 484b; (emphasis added); see also
                     19      Counsel Decl. ¶ 4, Exh. B.
                     20               Both of these criminal offenses significantly undermine Debtor’s ability and credibility
                     21      to remain in possession as a fiduciary to the estate in this Bankruptcy Case.
                     22                   •    Undisclosed Bank Accounts and Income: At the Initial Debtor Interview (IDI)
                     23      in the Sub-Chapter V, based on questioning by Trustee Hayes, for the very first time, Debtor
                     24      admitted that he has been receiving unemployment income since approximately the Petition Date
                     25      (March 10, 2020) and that these funds are deposited in a bank account maintained at Bank of
                     26      America, N.A. See Counsel Supp. Decl. ¶ 3, Exh. A, 10:24-11:2.
                     27               Further, and more troubling, the income that Debtor has received from EDD for
                     28      unemployment since the Petition Date, and the corresponding bank account at Bank of America,

                              BK CASE NO. 20-50469-SLJ
                                                                                  - 12 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 13 of
                                                                                                         20:15:27
                                                                          16
                         1   N.A. where these funds are deposited, are not disclosed in any Monthly Operating Report filed in
                         2   the Bankruptcy Case. See CM/ECF generally.
                         3                •    Payment of Non-Retained Administrative Professionals: In the Monthly
                         4   Operating Report for April 2021, Debtor paid $838.94 to Campos Tax Services for income tax
                         5   services, although Debtor has not sought employment of Campos Tax Services as a professional
                         6   of the estate pursuant to section 327(a), and Debtor has not obtained authority pursuant to section
                         7   330(a) from this Court to pay this administrative claim. See CM/ECF generally.
                         8                •    Bad-Faith Conduct: Throughout this Bankruptcy Case, Debtor has engaged in
                         9   bad-faith in preparation of the bankruptcy schedules, including the following:
                     10                            o Improper Manufacturer of Venue. As set forth in detail in the Objection
                     11      to Homestead Exemption [Dkt. No. 145] and related Reply, the overwhelming circumstantial
                     12      evidence strongly suggests that Debtor impermissibly manufactured venue for this Bankruptcy
                     13      Case in the San Jose Division although such venue is impermissible under 28 U.S.C. § 1408(a).
                     14                            o Failure to List Creditors. In order to demonstrate eligibility for Sub-
                     15      Chapter V, in bad faith, Debtor steadfastly refuses to schedule known creditors of the estate in
                     16      Schedule E/F, including but not limited to, Mai T. Hoang, Miguel Trujillo, and Rahe Haviv.
                     17                            o Preparation of False Schedules. In an attempt to demonstrate that venue
                     18      was proper in the San Jose Division, the Statement of Financial Affairs falsely asserts that Debtor
                     19      moved into the Sunnyvale Property in December 2019 (Dkt. No. 28), and in an attempt to
                     20      demonstrate that Debtor is eligible for Sub-Chapter V, the most recentl Amended Schedule E/F
                     21      falsely asserts that certain claims are contingent and non-liquidated in contravention of
                     22      applicable Ninth Circuit precedent directly on point (Dkt. No. 162).
                     23               Further, less than 5 months before filing the Bankruptcy Case, on August 13, 2019,
                     24      Debtor personally received $121,018.74 from Miguel Trujillo, and on November 12, 2019,
                     25      Debtor personally received $124,974 from Rahe Haviv. See Dkt. No. 162. However, a review
                     26      of Schedule A/B: Property (Dkt. No. 30) and the Statement of Financial Affairs (Dkt. No. 27)
                     27      does not disclose any information related to possession or disposition of these funds, which are
                     28      in the aggregate and non-trivial amount of $245,992.74.

                              BK CASE NO. 20-50469-SLJ
                                                                                  - 13 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 14 of
                                                                                                         20:15:27
                                                                          16
                         1                         o Failure to File Accurate Monthly Operating Reports. As this Court has
                         2   noted on multiple occasions, Debtor regularly filed inaccurate Monthly Operating Reports, and
                         3   most recently, Debtor has failed to file amended Monthly Operating Reports to truthfully and
                         4   accurately report all income received and all post-petition bank accounts, such as unemployment
                         5   income and the related bank account at Bank of America, N.A. See CM/ECF generally.
                         6                         o Improper Designation to Sub-Chapter V. As set forth in detail in Section
                         7   II.A. of the Objection and above, Debtor has sought to designate this Bankruptcy Case under
                         8   Sub-Chapter V (although admittedly ineligible), and the strong circumstantial evidence suggests
                         9   this was done for no legitimate purpose other than to delay paying creditors and thwart
                     10      implementation of the Creditors’ Chapter 11 Plan of Reorganization. See Dkt. No. 143.
                     11                   •    Use of Cash Collateral Without Authority: Since the Petition Date, Debtor
                     12      has received rental income from use of the Alameda Property, but Debtor has not sought or
                     13      obtained approval from this Court for use of this cash collateral. See CM/ECF generally.
                     14      Further, although Citibank (West), FSB holds a second position deed of trust on the Alameda
                     15      Property subject to an assignment of rents provision, since the Petition Date, Debtor has not
                     16      made any payments to Citibank (West), FSB and Debtor continues to use cash collateral for his
                     17      own personal enjoyment. See RJN ¶ 1, Exh. A; Counsel Supp. Decl. ¶ 3, Exh. A, 38:21-24.
                     18                   •    Diminution in Value of Estate Assets: Since the Petition Date, Debtor has not
                     19      made payments to: (i) the holder of the first deed of trust on the Lafyette Property (HSBC Bank
                     20      USA, N.A.); (ii) the holder of the second deed of trust on the Alameda Property (CitiBank
                     21      (West), FSB); or (iii) ad valorem taxes on either the Lafyette Property or the Alameda Property,
                     22      which has significantly increased secured claims of the estate. See CM/ECF generally.
                     23                   •    Gross Mismanagement of the Estate: Since the Petition Date, there has been
                     24      significant mismanagement of the estate by Debtor, including but not limited to, failing to sell
                     25      non-exempt assets to pay claims (including the Alameda Property that has not received any
                     26      offers although it has been on the market for over 3 months); material breach of the Settlement
                     27      Agreement entered into with Creditors that resulted in an increase in claims against the estate in
                     28      excess of $885,000 (see Dkt. No. 92); allowing both of Debtor’s adult children to live rent-free

                              BK CASE NO. 20-50469-SLJ
                                                                                  - 14 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 15 of
                                                                                                         20:15:27
                                                                          16
                         1   in ADUs on the Lafayette Property since before the Petition Date although they are gainfully
                         2   employed and the rental value of the ADUs is approximately $3,500 / month (see Counsel Supp.
                         3   Decl. ¶ 3, Exh. A, 22:20 – 23:12; 45:17-19); and an overall failure to prosecute the Bankruptcy
                         4   Case for more than 14 months, including failure to file and prosecute a Chapter 11 Plan or
                         5   Disclosure Statement, which allowed the exclusivity period under section 1121(c) to expire.
                         6            Based on the foregoing, there is ample “cause” under section 1185(a) to remove Debtor
                         7   from possession of the estate and ample “cause” under section 1112(b) to convert this
                         8   Bankruptcy Case to Chapter 7 and allow creditors to receive their pro-rata share of all non-
                         9   exempt assets of the estate without any further delay or gamesmanship.
                     10      III.     CONCLUSION
                     11               Based on the foregoing, the Court should enter an Order sustaining the Objection in its
                     12      entirety, deny Debtor’s request to amend the voluntary petition pursuant to Federal Rule of
                     13      Bankruptcy Procedure 1009(a), deny Debtor’s attempt to designate the Bankruptcy Case under
                     14      Sub-Chapter V pursuant to Federal Rule of Bankruptcy Procedure 1020(b) and General Order
                     15      37, and allow the Bankruptcy Case to remain in Chapter 11 as originally filed.
                     16               Alternatively, assuming argumentum that this Court determines Debtor is eligible to
                     17      proceed under Sub-Chapter V, then Creditors respectfully request that Debtor be removed for
                     18      cause pursuant to 11 U.S.C. § 1185 and the Sub-Chapter V Trustee (Christopher Hayes) be
                     19      appointed to take over management and control of the bankruptcy estate.
                     20               Finally, assuming argumentum that this Court determines Debtor is eligible to proceed
                     21      under Sub-Chapter V and the Court is not inclined to remove Debtor from possession of the
                     22      estate, then Creditors request that the Court convert this Bankruptcy Case to Chapter 7 pursuant
                     23      to the standards set forth in 11 U.S.C. § 1112(b).
                     24
                               Dated: June 15, 2021                                        MEYER LAW GROUP LLP
                     25
                                                                                           By: /s/ BRENT D. MEYER
                     26
                                                                                              Brent D. Meyer
                     27                                                                       Attorneys for Plaintiffs
                                                                                              DALE GARDNER and
                     28                                                                       MELISSA GARDNER
                              BK CASE NO. 20-50469-SLJ
                                                                                  - 15 -
MEYER LAW GROUP LLP
                              REPLY IN SUPPORT OF OBJECTION TO DESIGNATION UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF
 268 BUSH STREET #3639        BANKRUPTCY PROCEDURE 1020(B), AND IN THE ALTERNATIVE, MOTION TO: (1) REMOVE DEBTOR IN POSSESSION
SAN FRANCISCO CA 94104
www.meyerllp.com
                 Case:        PURSUANT TO 11
                             20-50469        U.S.C. 167
                                           Doc#     § 1185; (2)Filed:
                                                                CONVERT CASE TO CHAPTER
                                                                      06/15/21          7 PURSUANT
                                                                                  Entered:         TO 11 U.S.C.
                                                                                             06/15/21           § 1112(B) Page 16 of
                                                                                                         20:15:27
                                                                          16
